UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2139


MARK ALLEN WASMUTH, a living Immortal Spiritual being, a
living physical man; MEREDITH PHILLIPPI WASMUTH, a living
Immortal Spiritual being, a living physical woman,

                Plaintiffs - Appellants,

          v.

SANJIV      DAS,      Acting      artificially      as     a
ordinary/officer/president for CitiMortgage Inc; PAUL INCE,
Acting artificially as ordinary/officer/CFO for CitiMortgage
Inc;    JERRY     OCHELTREE,    Acting     artificially   as
ordinary/officer/president for First Bank Inc; ERIC P.
CREDLE, Acting artificially as a ordinary/officers for First
Bank   Inc;   JOHN   WALSH,   Acting   artificially   as  an
ordinary/Comptroller of the Currency; BILL BECKMANN, Acting
artificially as a ordinary/officers for MERS; MARIA LEONOR
GERHOLDT, Acting artificially as officers for Nationwide
Title Clearing and agent for the State of Florida; DONALD R.
KIMBLE, Acting artificially as a ordinary/officer for
Huntington Bancshares Inc; STEPHEN D. STEINOUR, Acting
artificially as a ordinary/officer for Huntington Bancshares
Inc; MARY JO MCGOWAN, Acting artificially for Nationwide
Title Clearing; MARY JO MCGOWAN, Acting artificially as a
ordinary/officers for Huntington Bank Shares; UNITED STATES
OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  James A. Beaty,
District Judge. (1:11-cv-01013-JAB-JLW)


Submitted:   March 25, 2014                 Decided:   March 27, 2014
Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Allen Wasmuth; Meredith Phillippi Wasmuth, Appellants Pro
Se. Donald Richard Pocock, NELSON MULLINS RILEY & SCARBOROUGH,
LLP, Winston-Salem, North Carolina; David A. Senter, Sr., NEXSEN
PRUET, PLLC, Greensboro, North Carolina; Gill Paul Beck, Sr.,
Joan   Brodish  Binkley, Assistant    United  States  Attorneys,
Greensboro, North Carolina; Pamela P. Keenan, KIRSCHBAUM,
NANNEY, KEENAN & GRIFFIN, PA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                Mark   Allen   Wasmuth     and      Meredith   Phillippi       Wasmuth

appeal the district court’s order accepting the recommendation

of   the    magistrate     judge     and   setting     aside   the     state   court’s

entry      of    default   and      default       judgment   against    John    Walsh,

dismissing the claims against Walsh and the United States for

failure to exhaust administrative remedies, and remanding the

action against the remaining defendants to state court.                        We have

reviewed the record and find no reversible error.                       Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                     Wasmuth v. Das,

No. 1:11-cv-01013-JAB-JLW (M.D.N.C. Aug. 26, 2013).                      We dispense

with oral argument because the facts and legal contentions are

adequately       presented     in    the   materials     before   this    court    and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                              3